Citation Nr: 1019652	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  07-27 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence exists for service 
connection of a low back disorder. 

2.  Entitlement to service connection for a low back 
disorder. 

3.  Entitlement to service connection for a bilateral hip 
disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to June 1976.  

This matter is on appeal from the Atlanta, Georgia, 
Department of Veterans Affairs (VA) Regional Office (RO). 
 
The Veteran testified before the undersigned in December 
2009.  A transcript of the hearing is of record.

The issue of entitlement to service connection for a 
bilateral hip disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In November 2001, the RO issued a decision that denied 
service connection for a low back disorder on the basis that 
there was no objective evidence of a back condition incurred 
in or caused by active military service. 

2.  The evidence added to the record since November 2001, 
when viewed by itself or in the context of the entire record 
relates to an unestablished fact that is necessary to 
substantiate the claim for service connection for a low back 
disorder.

3.  Degenerative arthritis of the lumbar spine was caused or 
aggravated by his service-connected pes planus disability.  


CONCLUSIONS OF LAW

1.  The November 2001 RO decision that denied the Veteran's 
claim of entitlement to service connection for a low back 
disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.1103, 20.1105 (2009).

2.  The evidence received subsequent to the November 2001 RO 
decision is new and material and the requirements to reopen a 
claim of entitlement to service connection for a low back 
disorder have been met.  38 U.S.C.A. §§ 5108, 5103(a), 5103A, 
5107(b), 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 
3.159 (2009).

3.  Degenerative arthritis of the lumbar spine is due to 
service connected pes planus.  38 U.S.C.A. §§ 1110, 1111, 
1113, 1137, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  
Regarding the issues of new and material evidence to reopen a 
claim for service connection of the low back as well as the 
issue of service connection of the low back, the Board is 
granting in full the benefits sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and need not be further considered.  



New and Material Evidence

The Veteran is claiming service connection for a low back 
disorder, which was initially denied in July 1976 by the RO 
because the evidence did not show that a low back disorder 
existed nor was incurred in or aggravated by service.  He 
appealed the denial and the claim was subsequently denied by 
the Board in September 1977 for the same reason.  That 
decision became final.  38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. §§ 20.1100 (2009).

The Veteran filed to reopen his claim in June 2000 and it was 
subsequently denied in November 2000 for lack of new and 
material evidence.  It was confirmed denied in November 2001 
for the same reason.  The Veteran did not appeal and the 
November 2001 decision became final.  38 U.S.C.A. § 7104(b) 
(West 2002); 38 C.F.R. §§ 20.1103 (2009).                         

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  

Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108 (West 2002).  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).  

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

The evidence of record at the time of the last final denial 
in November 2001 included the Veteran's lay statements, 
service personnel records, VA outpatient treatment records, 
and a private medical opinion.  

The evidence added to the record since the November 2001 
decision consists of VA outpatient treatment records, a 
private medical opinion, a VA examination and opinion, and a 
hearing before the Board.  As the evidence had not previously 
been submitted to agency decision-makers and is not 
cumulative or redundant of other evidence of record, the 
evidence is new under 38 C.F.R. § 3.156(a) (2009).  

Specifically, a February 2004 VA treatment record indicated 
that the Veteran's "flat feet may complicating" his chronic 
low back pain.  Further, the December 2005 private medical 
opinion indicated a current diagnosis of mild scoliosis and 
osteoarthritis in the S/I joint upon review of weight-bearing 
X-rays, indicating a current disability that was not shown at 
the time of the November 2001 decision.   Additionally, the 
December 2005 opinion indicated a causal connection between 
the Veteran's current low back disorder and his service-
connected bilateral pes planus disability, which was not 
shown at the time of the November 2001 decision.  In fact, 
the December 2005 private physician indicated that it was 
"highly probable" that the Veteran's chronic spinal 
disorder was caused by biomechanical stresses imposed by his 
service-connected pes planus.  Lastly, the May 2006 VA 
examiner diagnosed intervertebral disc syndrome with 
degenerative arthritis changes again indicating a current 
disability that was not shown at the time of the November 
2001 decision.  Therefore, the new evidence relates to an 
unestablished facts necessary to substantiate the claim, that 
of a current disability and causal connection to service.  As 
such, it is found to be material.  

The new evidence relates to unestablished facts necessary to 
substantiate the claim, that of a current disability and a 
possible causal connection to service.  As such, it is found 
to be material.  Accordingly, the Veteran's request to reopen 
the claim for service connection for a low back disorder is 
granted.  

Having reopened the Veteran's claim, the next question is 
whether the Board is permitted to conduct a de novo review at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1994) (in 
assessing claims to reopen, the Board must determine whether 
the veteran has been given adequate notice of the need to 
submit evidence or argument on that question, and an 
opportunity to address the question at a hearing, and, if 
not, whether the veteran is prejudiced thereby).  The Board 
finds a de novo review appropriate; enough evidence is 
contained in the case file to render a decision favorable to 
the Veteran.

Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service- 
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, as the claim on appeal has 
been pending since July 2005, the Board will apply the older 
version of 38 C.F.R. § 3.310, which is more favorable to the 
claimant because it does not require the establishment of a 
baseline before an award of service connection may be made.

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

	a.  Low Back Disorder

The Veteran contends that his service-connected pes planus 
disability caused his current osteoarthritis of the low back.  
The Board finds that the medical evidence is in equipoise on 
the issue of whether there is a nexus between active duty 
service and current complaints.  

Weighing in favor of the Veteran's claim is a VA outpatient 
treatment record dated in February 2004 which indicated that 
the Veteran's "flat feet may be complicating" his chronic 
low back pain.  Further weighing in his favor is a private 
December 2005 medical opinion by a non-VA physician.  At the 
time the private physician wrote the opinion letter, he had 
been the Veteran's treating physician for back and hip 
disorders for one year.  The private physician diagnosed mild 
lumbar scoliosis and osteoarthritis in the S/I joint.  The 
physician's diagnosis was based on weight-bearing X-rays.  
Further, the physician opined that it was "highly probable" 
that the Veteran's chronic spinal disorder was caused by 
biomechanical stresses imposed by his service-connected pes 
planus.  The physician's nexus opinion was based on physical 
examination, treatment of the Veteran for one year, and his 
knowledge of literature regarding chronic pedal 
abnormalities.  

Weighing against the Veteran's claim is a VA examination and 
opinion dated in May 2006.  The VA examiner concluded that 
the Veteran's low back disorder was not due to service 
because the correct diagnosis is intervertebral disc syndrome 
(IVDS) with degenerative arthritic changes and that "flat 
feet do not cause IVDS" but rather "[h]is IVDS is due to a 
chronic problem in the lower back."  The VA examiner did not 
explain how he reached the conclusion that "flat feet do not 
cause IVDS."  Moreover, and of greater import, the examiner 
failed to provide any opinion as to whether the Veteran's pes 
planus had caused or aggravated his chronic low back 
problems.  Such would be a logical question as the Veteran is 
claiming service connection back disability (back problems) 
and not IVDS per se.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (when a claimant makes a claim, he is seeking service 
connection for symptoms regardless of how those symptoms are 
diagnosed or labeled).  The adequacy of the examination is 
therefore deemed questionable.

That said, the Board finds no adequate basis to reject the 
competent medical evidence and the private medical opinion of 
record that is favorable to the Veteran, based on a rational 
lack of credibility or probative value.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 
22, 26 (1998).  Accordingly, the Board finds the evidence is 
at least in equipoise and resolves doubt in the Veteran's 
favor.  As such, service connection for degenerative 
arthritis of the lumbar spine is granted.  


ORDER

New and material evidence having been received, the 
application to reopen a claim of entitlement to service 
connection for a low back disorder is granted.  

Service connection for degenerative arthritis of the lumbar 
spine is granted.  


REMAND

The Veteran claims that he suffers from bilateral hip 
disability due to his service connected pes planus.  The 
aforementioned December 2005 private medical opinion 
describes him as having a hip condition and chronic hip pain.  
The physician also states that the Veteran has osteoarthritis 
damage and joint degeneration in the pelvic region.  However, 
unlike his lumbar spine, the physician fails to clearly 
identify whether x-rays establish the presence of 
degenerative joint disease of the hips.

As discussed above, the adequacy of the May 2006 VA 
examination is questionable.  The examiner clearly identified 
the Veteran as having IVDS based on x-rays.  No mention was 
made with regard to his hips, to include the nature of the 
Veteran's hip disability (no x-rays were taken) and whether 
any hip disability was related to the Veteran's pes planus.  
Another examination is needed.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should undergo a VA 
orthopedic examination to determine the 
nature and etiology of any disability of 
the hips.  The claims file must be made 
available to the examiner and the 
examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  Any indicated tests, including 
X-rays, should be accomplished.  

The examiner should be asked to identify 
any chronic disability of the hips.  
Next, the examiner should be asked to 
state whether it is at least as likely as 
not (probability of 50 percent or 
greater) that the Veteran's service-
connected bilateral pes planus and/or 
degenerative arthritis of the lumbar 
spine caused or aggravated any identified 
disability of the hips.  If it is 
determined that aggravation beyond the 
natural progress of a hip disability 
exists, the examiner should be asked to 
identify the baseline level of severity 
of the hip disability prior to 
aggravation and the level of severity of 
the hip disability due to aggravation.

Rationale for any opinion should be 
provided along with citation to medical 
literature. Further, if the examiner 
cannot provide an opinion without 
resorting to mere speculation, he or she 
should state such and provide rationale 
for that conclusion.


2.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the Veteran's claim 
must be readjudicated.  If the claim 
remains denied, a supplemental statement 
of the case (SSOC) must be provided to 
the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


